THEAT~O~EY                    GENERAL
                                  OFTEXAS
                                  Ausniw,1.T~xan
Grover     Sellers

AlTORNEY      GICNl!xaAL                       (Overruled by 0-6903   insofar
                                                as conflicts)


     Hon. C. H. McDowell                Opinion NO. 0-6017
     Acting Director                    Re:   Authority of Board of Directors
     Texas Agricultural                 of A.& M. College to purchase addi-
     Experiment Station                 tional land for Main State Experi-
     College Station,   Texas           ment Station.
     Dear Sir:

                 We acknowledge receipt   of your letter  of May 12, 1944,
     requesting an opinion from this department on the legality      of a
     proposed purchase of two tracts of land, consisting      of 215 and
     219 acres) respectively,    in Burleson County, Texas, by the Board
     of Directors   of A.&M. College for use for experimental purposes
     by the Main State Experiment Station in Brazes County, Texas.
     You have also submitted to us abstracts     covering these two tracts
     of land for our examination, but in view of our conclusion with
     reference   to the authority of the Board of Directors    to make this
     purchase, we find it unnecessary to examine the abstracts.
                 In our recent opinion No. o-5918 we held:       (1) That the
     Board cf Directors     of A.&M. College had statutory    authority under
     Articles   2613a and 2613a-5, Vernon’s Annotated Civil      Statutes to
     purchase land “conveniently     located in reference   to the campus”
     for “college    purposes” and (2) that the 48th Legfslature      had ap-
     propriated   the unexpended balance in the P’ure Feed Fund “for such
     purposes as the Board of Directors      of the Agricultural    and Mech-
     anical College of Texas may deem advisable.”        On the basis of
     these holdings we were of the opinion on the facts stated that
     the Board of Directors     of A.&M. College was authorized to pur-
     chase the Seth Mooring and the John Lawrence farm as a part of
     the physical plant of A.&M. College and pay for the land out of
     the avaflable    balance in the Pure Feed Fund.
                 Your letter   states the purpose for which the proposed
     purchase is to be made is “for research on feeds and grains for
     poultry and livestock.”       The purposes for which the Board of Di-
     rectors purchased the Seth Mooring and John Lawrence farm were
     stated to be:
                  “1 . To afford additional    space and a better type of
            soil for research and kindred work on feeds and grains for
           poultry and livestock     and in all other phases of agriculture
           for the ~Agricultural &periment Station and Zor research
           projects    for graduate students in agriculture.
Bon.   C. .H. McDowell, page 2    (O-6017)

             "II.    To provide for expansions in the production    and
       processing    of livestock, poultry,  dairy, farm crops, and
       horticultural    products in order that the College may better
       accomplish to a greater degree the following     objectives:
             “a.  Afford more practical    training for students in
       all phases, of agricultural   research, ,producti,on and manage-
       Dent.
            “B. ~&large certain processing  facilities  so as to
       give students training in the commercial operations  of such
       plan+X.
              “C.   Furnish a large portionof  animal,   dairy   and hor-
       ticultural    products used in the mess halls.
             “n.   Produce a larger portion of the feeds required
       for livestock   and poultry kept by the &periment Station
       and School of Agriculture.”
              Sect ion 44 of Article III of the Texas Constitution
provides    that :
              “The Legislature   . . . shall not . ., . grant, by appro-
       priation    or otherwise,  any amount of money out of the Treas-
       ury of the State, to any individual,     on a claim, real or
       pretended, when the same shall not have been provided for by
       pre-existing    law.”
            The quest ion here is not whether the money is available
for the purchase’ of this land, but whether any pre-existing     law
authorized the purchase of this land by the Board of Directors       of
ii&M. College at the time the 48th Legislature     pa’ssed the current
appropriation     bill. If there was no such pre-existing   law author-
izing the purchase the appropriation     bill cannot be construed as
conferring    this authority.   Fort Worth Cavalry Club, Inc. v. Shep-
pard,125 Tex. 339, 83 S.%(2)      660.
            Chapter 8 of Title 4 of the Revised Civil Statutes of
Texas, 1925, and the amendments thereto are devoted exclusively
to State Experiment Stations,    their establishment,  maintenance,
ma operation.     The powers of the Board of Directors   of A.&M.
College with reference   thereto are separately   enumerated.  The
Board is given power to lease land for experimental purposes, but
its ~only power to buy land is limited to those instances where
the Board of Directors has sold land which has “become undesira-
ble for experimental purposes” and deems it advisable     “to apply
th,e proceeds of such sale in the purchase of ,other land.”     Arti-
cle 139, V. A.&S.    There is no general authority in this law to
purchase land for experimental purposes comparable to the author-
ity conferred by Article 2613a and 2613a-5, Vernon’s Bnnotated
Civil Statutes to purchase land for college purposes.
Hoi.   C. H. McDowell, page 3    (O-6017)


            From time to time the Legislature       has passed amend-
ments to Chapter 8 of Title 4 authorizing         the establishment   of
sub-experimental    stations  in different    parts of the State but
these laws have always provided that these stations were to be
located on land donated by citizens        of the community which would
be benefited   by the establishment     of the sub-station.     Of course,
if the Board of Directors has authority to purchase additonal
land for the Main State Experiment Station,         it would likewise
have authority to purchase additional        land for the numerous sub-
stations located throughout the State, that is at 1ea.s; ;aelzfng
as there was money available     in the Pure Feed Fund.
the opinion that the statutes which we relied upon as a basis for
out Opinion No. O-5918 should be limited to the purchase of land
for college   aurooses.
           We, accordingly,  advise that, in our opinion,  the pro-
posed purchase of the two tracts of land in Burleson County is
not authorized by pre-existing    law and the Pure Feed Fund cannot
be used for this purpose.
                                      Yours very truly
                                      ATTORNEY
                                             GENERAL
                                                   OF TEXAS

                                      By /s/ Fagan Dickson
                                      Fagan Dickson, Assistant
APPROVED MAY 73 1944
/s/ Grover Sellers
ATTORNEY GENERAL   OF TEXAS
APPROVED:OPINION COMMITTEE
BY:     OS, CHAIRMAN
FD:BT:wb